Order filed, December 3, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00902-CR
                                 ____________

                          WILLIAM HALL, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1587846


                                     ORDER

      The reporter’s record in this case was due December 2, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Louise Steckler, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.